Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Amendments
The amendments filed October 18th, 2021 have been entered.  Claims 1, 16, and 27 have been amended.  No claims have been cancelled nor added.  Claims 1, 2, 4, 7, 9, 11-16, 19-22, and 24-27 are currently pending in the application.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1, 2, 4, 7, 9, and 11-14 are rejected under 35 U.S.C. 103 as being unpatentable over Lube, US PG Pub 2020/0012541 (with an effective filing date of July 3, 2018), in view of Bellala, US PG Pub 2017/0147930, and further in view of Maya, US PG Pub 2018/0225166, and Abe, US PG Pub 2021/00670401 (with an effective filing date of August 28, 2019).
Regarding Claim 1, Lube teaches an automated insight curation and alerting system (Lube, [0016], “implementations of the present disclosure provide a unified events framework that can be used to … identify changes and generate events and/or alerts”) comprising: a computer network comprising at least one Internet of Things (IoT) device (Lube, Abstract, “one or more IoT devices in a first IoT network”) and at least one non-transitory computer-readable medium storing instructions that, when executed, enable the computer network (Lube, Claim 10, “A non-transitory computer-readable storage medium … having instructions stored thereon which, when executed by the one or more processors”) to automatically generate insight curation and alerting (Lube, [0016], “implementations of the present disclosure provide wherein the instructions comprise:  a signal receiver configured to receive a real-time input signal from Internet of Things (IoT) sensors (Lube, [0040], “one or more IoT devices of the IoT network sends data to an IoT edge computing device … [the system] enables messaging for streaming data records, as well as real-time processing of the data records”) and normalize the real-time input signal into a byte stream (Lube, [0040], “the IoT edge computing devices publish the data to a data pipeline.  An example data pipeline can include a messaging system that is used to communicate data between applications”); a message broker configured to continuously receive the byte stream from the signal receiver and store the byte stream in a distributed manner (Lube, [0040], “Kafka can be described as a distributed streaming platform that enables messaging for streaming data records … In some examples, the data pipeline is provided as a cluster (a Kafka cluster) on one or more servers, and stores streams of data records”); a decision engine configured to read the byte stream from the message broker in real time (Lube, [0040], “as well as real-time processing of the data records”) the decision engine comprising an anomaly detection module to detect anomalies in the byte stream (Lube, [0003], “determining that an anomaly is represented in the time series data, and in response, generating an event”) and to generate insights (Lube, [0016], “events to be generated [can be, for example] alerts, task, requests” where events, at least “alert” events, are insights); and a signal sender configured to interpret the insights to a machine interpretable signal and relay the machine interpretable signal to a hardware stack (Lube, Fig. 2, “Events” 208, identified as insights, are relayed through a hardware stack as event processing, and are thus machine interpretable) and … wherein … functional transformations are implemented by … an anomaly detector (Lube, [0003], “determining that an anomaly is represented in the time  … an insight generator (Lube, [0016], “events to be generated [can be, for example] alerts, task, requests” where events, at least “alert” events, are insights), a retainer (Lube, [0040], “In some examples, the data pipeline is provided … on one or more servers, and stores streams of data records, each data record”) and a modeling layer (Lube, [0017], “the unified events framework enables custom modeling of the time series data” & [0034], “in general, the event ingestion framework, the events data component, the events workflow management, and the event data enable event generation and management.  More generally, the UEF not only provides the flexibility to define custom event models, as described above, but also events to be generated”).
Lube does not teach, but Bellala does teach, wherein the anomaly detection module is configured to fetch the time series (i.e. byte stream of Lube) in a batched manner using windows, thereby generating a chunked signal (Bellala, Abstract, “variable length segmentation and clustering of time series data” & Fig. 14, element 1402, “Segment the testing time series data based on partition windows of variable length”) and wherein the chunked signal is processed through a series of functional transformations via machine learning algorithms (Bellala, Fig. 2, element 214, (4) “Segment clustering” and then “Segment Scoring” constitute a series of functional transformations learned by the trained clustering model, i.e. a machine learning algorithms, see for example Fig. 12, element 1206 & Fig. 13, elements 1314 & 1318).  
It would have been obvious to one of ordinary skill in the art to obtain the time-series data of Lube, provided through a byte stream, using windows to generate a chunked/segmented signal, in the manner of Bellala, to be processed by several different functional transformations.  The motivation to do so is that the “clustering comparison problem may be solved by employing 
It would have been further obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to train an anomaly detector in a manner such as that of Bellala, including segmenting data and predicting which cluster a segment belongs in, in order to perform the anomaly detection of Lube.  The motivation to do so is that “Existing methods generally employ a set of simple, pre-determined rules … There is a need to remove such a restriction to a pre-determined rule set, and provide flexibility to personalize the rules … the proposed solution, as described herein [including segmenting and assigning data to clusters] takes a data-driven, black box approach to uncover a variety of patterns” (Bellala, [0021]). 
The Lube/Bellala combination does not teach, but Maya does teach a predictor … wherein the predictor is configured to predict a predicted time series and a predicted driver (Maya, [0053], “The estimated value calculator 131 calculates estimated values of the subsequent period following the preceding particular period on the basis of … (ii) the state values of the subsequent period … the subsequent time period is referred to as ‘estimation target period’” & [0060], “the candidate value calculator 1311 accepts the number of state values within the estimated reference period … the number of state values within the estimation reference period to be considered” see Figs. 6 and 7, where the “State Values” are a predicted driver to predict the time series from the different models) based on historical patterns (Maya, [0006], “in order to detect abnormalities in real time, prediction of future normal patterns in advance is carried out.  For example, a normal pattern at a predetermined time in the future is predicted on the basis of time series sensor data up to the present time” with Fig. 8 & [0054-0056], “learning state data” is used to learn the “state estimation models” which predict the future states) wherein the predicted driver is a time series (Maya, Fig. 7, the “State Values” identified as the predicted driver is a time series) and wherein [an] anomaly detector is configured to find and flag the anomalies to generate a flagged anomaly signal by using the predicted time series and the input signal (Maya, [0006], “When the predetermined time is reached, the time series sensor data at the predetermined time is compared with the predicted normal pattern and a prediction error, which is the difference between them, is calculated … [thus] the current anomaly can be detected.  Accordingly, abnormality can be detected in real time”).  
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the Lube/Bella combination in the manner of Maya, i.e. by predicting future time series using estimated state values/predicted driver and historical patterns, to detect anomalies in the invention of Lube/Bellala.  The motivation to do so is that it enables the system to predict in real time (Maya, [0006], “in order to detect abnormality in real time”).
It would have further been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to compare a predicted time series against actual sensor data/the input signal to flag anomalies, as does Maya, in the anomaly detector of Lube.  The motivation to do so is that it enables the system to predict in real time (Maya, [0006], “Accordingly, abnormality can be detected in real time”).
The Lube/Bellala/Maya combination does not teach, but Abe teaches, a root cause analyzer, wherein the root cause analyzer is configured to generate a numerical assessment  (Abe, title, “Consolidating Anomaly Root Causes and Alarms Using Graphical Granger Models” where “Grander Modeling” is a numerical assessment, see Figs. 1-6 & [0034-0045]) by using [a] predicted driver, the input signal, and [a] flagged anomaly signal as input (where predicted drivers, “the time series data” is the input signal, and  flagged anomaly signals are the “anomalies” to be explained).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the Granger causal model root cause analysis method of Abe, applied to the predicted drivers/state variables that could cause the anomaly/“root cause candidates” and the anomalies/flagged anomaly signals from Maya. The motivation to do so is that the Granger model of root cause analysis appropriate for multi-variate times series data, such as that of the Lube/Bellala/Maya combination (Abe, [0005]) and “the improved BP” algorithm of Abe “finds a global optimum” solution (Abe, [0006]) for the determination of the root causes.

Regarding Claim 2, the Lube/Bellala/Maya/Abe combination of Claim 1 teaches the system of Claim 1 (and thus the rejection of Claim 1 is incorporated).  Lube does not teach wherein the anomaly detection module comprises unsupervised machine learning algorithms (the anomaly detection of Lube is performed by generic, user-customizable rules, see Lube, [0002], but Lube is silent on how the rules are determined).  Bellala teaches an anomaly detection system, trained with unsupervised machine learning algorithms (Bellala, [0040-0041], “the training model may pre-process the testing time series data … Feature sub-selection removes redundant and/or irrelevant features [and] may be performed in a supervised, semi-supervised, and/or unsupervised manner”).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to train an anomaly detector in a manner such as that of Bellala in order to perform the anomaly detection of Lube.  The motivation to do so is that “Existing methods generally employ a set of simple, pre-determined rules … There is a need to remove such a restriction to a pre-determined rule set, and provide 
Regarding Claim 4, the Lube/Bellala/Maya/Abe combination of Claim 1 teaches the system of Claim [1] (and thus the rejection of Claim 1 is incorporated).  Lube does not teach, but Bella does teach wherein the windows comprise windows of time-periods and windows of data frequency (Bellala, [0006-0008] are windows of different time periods, & Fig. 4 shows that the windows are windows of different data frequencies, see [0036], “time-segments may be mapped into an equal length frequency distribution space”).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have windows of time-periods and windows of data-frequency, i.e. different way of segmenting the time series.  The motivation to do so is that “determining an appropriate [constant] window size is often challenging … this problem may be resolved by performing clustering on variable length partitions of the time series” (Bellala, [0018]).
  Regarding Claim 7, the Lube/Bellala/Maya/Abe combination of Claim 1 teaches the system of Claim 1 (and thus the rejection of Claim 1 is incorporated).  The Lube/Bellala/Maya/Abe combination as described in the rejection of Claim 1 does not teach, but Maya further teaches to take a derived feature of historical information from a previous state and a model from a previous state to predict future values of metrics based on historical patterns (Maya, [0006], “in order to detect abnormalities in real time, prediction of future normal patterns in advance is carried out.  For example, a normal pattern at a predetermined time in the future is predicted on the basis of time series sensor data up to the present time” with Fig. 8 & [0054-0056], “learning state data” is used to learn the “state which predict the future states).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use predictive models based on historical data, such as those of Maya, in the anomaly prediction system of Lube.  The motivation to do so is that it enables the system to predict in real time (Maya, [0006], “in order to detect abnormality in real time”).
Regarding Claim 9, the Lube/Bellala/Maya/Abe combination of Claim 1 teaches the system of Claim 1 (and thus the rejection of Claim 1 is incorporated).  The Lube/Bellala/Maya/Abe combination as described in the rejection of Claim 1 does not teach, but Maya further teaches wherein the input signal is compared against the predicted time series by the anomaly detector to find and flag the anomalies, thereby generating the flagged anomaly signals (Maya, [0006], “When the predetermined time is reached, the time series sensor data at the predetermined time is compared with the predicted normal pattern and a prediction error, which is the difference between them, is calculated … [thus] the current anomaly can be detected.  Accordingly, abnormality can be detected in real time”).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to compare a predicted time series against actual sensor data to flag anomalies, as does Maya, in the invention of Lube.  The motivation to do so is that it enables the system to predict in real time (Maya, [0006], “Accordingly, abnormality can be detected in real time”). 
Regarding Claim 11, the Lube/Bellala/Maya/Abe combination of Claim 1 teaches the system of Claim 1 (and thus the rejection of Claim 1 is incorporated).  Abe further teaches wherein the insight generator transforms the numerical assessment into insights (Abe, [0004], “consolidating the potentially large number of anomaly alarms” where a “consolidation” of the anomaly detections, e.g. determining which anomalies are the root causes of the others, is an insight).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the Granger model/numerical assessment of Abe to generate insights such as the consolidated set of alarms.  The motivation to do so it to provide the consolidated, i.e. most important root causes, to the user (Abe, [0001] & [0005]).

Regarding Claim 12, the Lube/Bellala/Maya/Abe combination of Claim 7 teaches the system of Claim 7 (and thus the rejection of Claim 7 is incorporated).  Lube further teaches wherein the retainer updates derived features with the input signal from a current state to be used as an input for updating the model from the previous state (Lube, Fig. 2, the input signal is used to update event states in the model of the event, i.e. from Maya, the figure shows previous states, e.g. 210, current states, 218, where the retainer stores the data in the event store and derived features are the evolving states).
Regarding Claim 13, the Lube/Bellala/Maya/Abe combination of Claim 7 teaches the system of Claim 7 (and thus the rejection of Claim 7 is incorporated).  Lube further teaches wherein a modeling layer enhances the model from [a] previous state by processing current state historical information (Lube, Fig. 2, the current model of the system is updated from a previous state to a new state by processing data/current state historical information from the “event store”).

Regarding Claim 14, the Lube/Bellala/Maya/Abe teaches the system of Claim 1 (and thus the rejection of Claim 1 is incorporated).  Lube and Abe have been shown to teach insights/alerts, and Lube particularly on a network of IoT devices (Lube, Abstract) but is silent regarding whether those alerts are to cause an action to perform preventative maintenance for IoT devices.  However, Abe teaches that alerts should be converted into such actions (Abe, [0098], “to guide remedial and preventative actions, such as making changes in system operations”).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the alerts of Lube to perform preventive maintenance on the monitored devices, as does Abe  The motivation to do so is to prevent failure events by “remedial and preventative actions” (Abe, [0098]).

Claims 16, 19-22, and 24-26 are rejected under 35 U.S.C. 103 as being unpatentable over Lube, US PG Pub 2020/0012541 (with an effective filing date of July 3, 2018), in view of Bellala, US PG Pub 2017/0147930, and further in view of Maya, US PG Pub 2018/0225166, Abe, US PG Pub 2021/00670401 (with an effective filing date of August 28, 2019), and Huang, US PG Pub 2020/0133253 (with an effective filing date of October 25, 2018).

Regarding Claim 16, Lube teaches a method for automated insight curation and alerting (Lube, [0016], “implementations of the present disclosure provide a unified events framework that can be used to … identify changes and generate events and/or alerts”) implemented by a computer network (Lube, Abstract, “an Internet-of-Things network”) comprising instructions that, when executed, enable the computer network (Lube, Claim 15, “A system, comprising … instructions … which, when executed by the computing device, cause the computing device to perform operations”) to automatically generate insight curation and alerting (Lube, [0016], “implementations of the present disclosure provide a unified events framework that can be used to … identify changes and generate events and/or alerts”), comprising:  receiving, via a signal receiver, an input signal in the form of time series from IoT devices (Lube, [0040], “one or more IoT devices of the IoT network sends data to an IoT edge computing device … [the system] enables messaging for streaming data records, as well as real-time processing of the data records” & Abstract, “including time series data from one or more IoT devices”); normalizing, via the signal receiver, the input signal … to generate a byte stream (Lube, [0040], “an IoT edge device, which processes the raw data.  In some examples, the IoT edge computing devices publish the data to a data pipeline” where data in the published form denotes a normalized byte stream); passing, from the signal receiver, the normalized signal to a message broker to store the byte stream in a distributed manner (Lube, [0040], “Kafka can be described as a distributed streaming platform that enables messaging for streaming data records … In some examples, the data pipeline is provided as a cluster (a Kafka cluster) on one or more servers, and stores streams of data records”); computing, via the decision engine, a normal range for behaviors of the byte stream (Lube, [0017], “the data record is generated based on predefined rules and/or thresholds applied to the time series data” i.e. within the “threshold” is within the normal range), detecting, via the decision engine, anomalies in the byte stream (Lube, [0003], “determining that an anomaly is represented in the time series data, and in response, generating an event”); generating, via the decision engine, insight signals (Lube, [0016], “events to be generated [can be, for example] alerts, task, requests” where events, at least “alert” events, are insights); and reporting, via a signal sender, the insight signals with supporting information (Lube, [0032], “in response to generation of an event, or alert, a magnitude/importance of the event is determined.  The event severity represents this, and can be used for downstream processing” where “event severity” is supporting information) wherein the decision engine comprises an anomaly detection module to detect anomalies in the byte stream (Lube, [0003], “determining that an anomaly is represented in the time series data based on the rule set”).
 Lube does not teach, but Bellala does teach, wherein the anomaly detection module is configured to fetch the time series (i.e. byte stream of Lube) in a batched manner using windows, thereby generating a chunked signal (Bellala, Abstract, “variable length segmentation and clustering of time series data” & Fig. 14, element 1402, “Segment the testing time series data based on partition windows of variable length”) and wherein the chunked signal is processed through a series of functional transformations via machine learning algorithms for forecasting (Bellala, Fig. 2, element 214, (4) “Segment clustering” and then “Segment Scoring” constitute a series of functional transformations learned by the trained clustering model, i.e. a machine learning algorithms, see for example Fig. 12, element 1206 & Fig. 13, elements 1314 & 1318).  
It would have been obvious to one of ordinary skill in the art to obtain the time-series data of Lube, provided through a byte stream, using windows to generate a chunked/segmented signal, in the manner of Bellala, to be processed by several different functional transformations.  The motivation to do so is that the “clustering comparison problem may be solved by employing durational partitioning of the segments by their respective time lengths … this results in an improved clustering assignment result” i.e. improved anomaly detection (Bellala, [0019]).  
It would have been further obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to train an anomaly detector in a manner such as that of Bellala, including segmenting data and predicting which cluster a segment belongs in, in order to perform the anomaly detection of Lube.  The motivation to do so is that “Existing methods generally employ a set of simple, pre-determined rules … There is a need to remove such a 
The Lube/Bellala combination does not teach, but Maya does teach a predictor … wherein the predictor is configured to predict a predicted time series and a predicted driver (Maya, [0053], “The estimated value calculator 131 calculates estimated values of the subsequent period following the preceding particular period on the basis of … (ii) the state values of the subsequent period … the subsequent time period is referred to as ‘estimation target period’” & [0060], “the candidate value calculator 1311 accepts the number of state values within the estimated reference period … the number of state values within the estimation reference period to be considered” see Figs. 6 and 7, where the “State Values” are a predicted driver to predict the time series from the different models) based on historical patterns (Maya, [0006], “in order to detect abnormalities in real time, prediction of future normal patterns in advance is carried out.  For example, a normal pattern at a predetermined time in the future is predicted on the basis of time series sensor data up to the present time” with Fig. 8 & [0054-0056], “learning state data” is used to learn the “state estimation models” which predict the future states) wherein the predicted driver is a time series (Maya, Fig. 7, the “State Values” identified as the predicted driver is a time series) and wherein [an] anomaly detector is configured to find and flag the anomalies to generate a flagged anomaly signal by using the predicted time series and the input signal (Maya, [0006], “When the predetermined time is reached, the time series sensor data at the predetermined time is compared with the predicted normal pattern and a prediction error, which is the difference between them, is calculated … 
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the Lube/Bella combination in the manner of Maya, i.e. by predicting future time series using estimated state values/predicted driver and historical patterns, to detect anomalies in the invention of Lube/Bellala.  The motivation to do so is that it enables the system to predict in real time (Maya, [0006], “in order to detect abnormality in real time”).
It would have further been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to compare a predicted time series against actual sensor data/the input signal to flag anomalies, as does Maya, in the anomaly detector of Lube.  The motivation to do so is that it enables the system to predict in real time (Maya, [0006], “Accordingly, abnormality can be detected in real time”).
The Lube/Bellala/Maya combination does not teach, but Abe teaches, a root cause analyzer, wherein the root cause analyzer is configured to generate a numerical assessment  (Abe, title, “Consolidating Anomaly Root Causes and Alarms Using Graphical Granger Models” where “Grander Modeling” is a numerical assessment, see Figs. 1-6 & [0034-0045]) by using [a] predicted driver, the input signal, and [a] flagged anomaly signal as input (where Abstract, “root cause candidates” are predicted drivers, “the time series data” is the input signal, and  flagged anomaly signals are the “anomalies” to be explained).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the Granger causal model root cause analysis method of Abe, applied to the predicted drivers/state variables that could cause the anomaly/“root cause candidates” and the anomalies/flagged anomaly signals from Maya. The motivation to do so is that the Granger 
Further, while Lube teaches normalizing the input signal, Lube does not teach normalizing the input signals through density based kernels.  Huang, however, teaches this limitation (Huang, Fig. 1, elements 115 & 120 and [0015-0016], e.g. “Gaussian kernel” denotes a density based kernel).  It would have been obvious to one of ordinary skill in the art to preprocess the time series data through normalization and density based kernels, as does Huang, in the invention of Lube.  The motivation to do so is that kernel projection allows anomaly analysis on high-dimensional data (Huang, [0014], “The algorithm can effectively detect anomalous patterns … where input data dimensions can be voluminous” & [0019], “The transformed data can be projected, step 120, onto a low embedding space using multi-kernel based projection methods”).

Regarding Claim 19, the Lube/Bellala/Maya/Abe/Huang combination of Claim 16 teaches the method of Claim 16 (and thus the rejection of Claim 16 is incorporated).  The combination has not yet been shown to teach, but Maya does teach predicting, via [a] predictor, future values of metrics based on historical patterns derived from a previous state and a model from a previous state (Maya, [0053], “The estimated value calculator 131 calculates estimated values of the subsequent period following the preceding particular period on the basis of … the state estimation models … the subsequent time period is referred to as ‘estimation target period’” with [0036], “parameters of the state estimation models are updated based on the learning state data” i.e. historical patterns derived from a previous state & [0060], s).  It would have been obvious to one of ordinary skill in the art before the effective filing date to use the method of Maya, i.e. predicting future time series using the estimated state values/predicted driver, to detect anomalies in the invention of Lube.  The motivation to do so is that it enables the system to predict in real time (Maya, [0006], “in order to detect abnormality in real time”).

Regarding Claim 20, the Lube/Bellala/Maya/Abe/Huang combination of Claim 16 teaches the method of Claim 18 (and thus the rejection of Claim 16 is incorporated).  The combination has not yet been shown to teach, but Bellala does teach, fetching, via the anomaly detector, the byte stream in a batched manner using at least one of time windows and frequency windows (Bellala, Abstract, “variable length segmentation and clustering of time series data” & Fig. 14, element 1402, “Segment the testing time series data based on partition windows of variable length”).  It would have been obvious to one of ordinary skill in the art to obtain the time-series data of Lube, provided through a byte stream, using windows to generate a segmented signal, in the manner of Bellala.  The motivation to do so is that the “clustering comparison problem may be solved by employing durational partitioning of the segments by their respective time lengths … this results in an improved clustering assignment result” i.e. improved anomaly detection (Bellala, [0019]).
Regarding Claim 21, the Lube/Bellala/Maya/Abe combination of Claim 16 teaches the method of Claim 16 (and thus the rejection of Claim 16 is incorporated).  The combination has not yet been shown to teach, but Bellala does teach, chunking the byte stream in a batched manner using time windows and frequency windows to create the chunked signal (Bellala, [0006-0008] are windows of different time periods, & Fig. 4 shows that the windows are windows of different data frequencies, see [0036], “time-segments may be mapped into an equal length frequency distribution space” & Fig. 14, element 1402, “Segment the testing time series data based on partition windows of variable length”).  It would have been obvious to one of ordinary skill in the art to segment the time-series data of Lube, using windows to generate a chunked/segmented signal, in the manner of Bellala.  The motivation to do so is that the “clustering comparison problem may be solved by employing durational partitioning of the segments by their respective time lengths … this results in an improved clustering assignment result” i.e. improved anomaly detection (Bellala, [0019]).
Regarding Claim 22, the Lube/Bellala/Maya/Abe combination of Claim 16 teaches the method of Claim 16 (and thus the rejection of Claim 16 is incorporated).  The combination does not teach, but Maya does teach comparing, via the anomaly detector, the input signal against the predicted time series to find and flag anomalies (Maya, [0006], “When the predetermined time is reached, the time series sensor data at the predetermined time is compared with the predicted normal pattern and a prediction error, which is the difference between them, is calculated … [thus] the current anomaly can be detected.  Accordingly, abnormality can be detected in real time”).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to compare a predicted time series against actual sensor data to flag anomalies, as does Maya, in the anomaly detector of the combination.  The motivation to do so is that it enables the system to predict in real time (Maya, [0006], “Accordingly, abnormality can be detected in real time”).

24, the Lube/Bellala/Maya/Abe/Huang combination of Claim 16 teaches the method of Claim 16 (and thus the rejection of Claim 16 is incorporated).  Abe further teaches wherein the insight generator transforms the numerical assessment into insights (Abe, [0004], “consolidating the potentially large number of anomaly alarms” where a “consolidation” of the anomaly detections, e.g. determining which anomalies are the root causes of the others, is an insight).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the Granger model/numerical assessment of Abe to generate insights such as the consolidated set of alarms.  The motivation to do so it to provide the consolidated, i.e. most important root causes, to the user (Abe, [0001] & [0005]).
Regarding Claim 25, the Lube/Bellala/Maya/Abe/Huang combination of Claim 16 teaches the method of Claim 16 (and thus the rejection of Claim 16 is incorporated).  Lube further teaches updating, via the retainer,  derived features with the input signal from a current state to be used as input for updating a model (Lube, Fig. 2, the input signal is used to update event states in the model of the event, the figure shows previous states, e.g. 210, current states, 218, where the retainer stores the data in the event store and derived features are the evolving states).
Regarding Claim 26, the Lube/Bellala/Maya/Abe/Huang combination of Claim 16 teaches the method of Claim 16 (and thus the rejection of Claim 18 is incorporated).  Lube further teaches enhancing, via the modelling layer, a model from a previous state by processing current state historical information (Lube, Fig. 2, the current model of the system is updated from a previous state to a new state by processing data/current state historical information from the “event store”).

Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Lube, in view of Bellala, Abe, and Maya, and further in view of Neatu et al., “My Cloudy Time Machine: 
Regarding Claim 15, Lube teaches the system of Claim 1 (and thus the rejection of Claim 1 is incorporated).  Lube further teaches a datastore layer (Lube, Fig. 2, “Event Store”) and a distributed system (Lube, [0040], “a distributed streaming platform” & Fig. 1), wherein the datastore layer is configured to run as a microservice for consuming the input signal and passing the input signal for further processing to the distributed system (Lube, Fig. 2, the “event store” passes the input signal from the “call” to further layers, Fig. 1, “event store” 118 passes events through “workflow management” 114).  
Lube does not teach wherein the distributed system is built on top of open-source software utilities that facilitate using a computer network to solve problems involving massive amounts of data and computation and uses an open-source distributed general-purpose cluster-computing framework, but Neatu teaches this limitation (Neatu, pg. 1543, 1st column, 3rd-5th paragraphs, “Every Cloud platform should have a processing component that aggregates multiple specialized distributed processing frameworks … A deployment with Apache Hadoop can successfully complete the MapReduce tasks ...  Apache Storm is … used for processing fast and large-scalable data within a cluster” where Apache Hadoop and Storm and Flink are open-source, see pg. 1453, 1st column, 4th paragraph and last two paragraphs).  It would have been obvious to one of ordinary skill in the art to use these products to develop the distributed system of Lube.  The motivation to do so is that Apache is “the most used platform” and “can successfully complete” the required analytics tasks (Neatu, pg. 1543, 1st column, 3rd-4th paragraphs).

Claim 27 is rejected under 35 U.S.C. 103 as being unpatentable over Lube, in view of Bellala, Maya, Abe, and Huang, and further in view of Anderson, US Patent 8,175,908, George, US PG Pub 2009/0234720, and Babai, US PG Pub 2016/0034517.
Regarding Claim 27, Lube teaches a method for enabling businesses to spot, explore, and exploit anomalies and patterns in a dataset (Lube, Fig. 2 & [0016], “implementations of the present disclosure provide a unified events framework that can be used to … identify changes and generate events and/or alerts”) implemented by a computer network (Lube, Abstract, “an Internet-of-Things network”) comprising instructions that, when executed, enable the computer network (Lube, Claim 15, “A system, comprising … instructions … which, when executed by the computing device, cause the computing device to perform operations”) to automatically generate insight curation and alerting (Lube, [0016], “implementations of the present disclosure provide a unified events framework that can be used to … identify changes and generate events and/or alerts”),comprising:  receiving, via a signal receiver, an input signal in the form of time series from IoT devices (Lube, [0040], “one or more IoT devices of the IoT network sends data to an IoT edge computing device … [the system] enables messaging for streaming data records, as well as real-time processing of the data records” & Abstract, “including time series data from one or more IoT devices”); normalizing, via the signal receiver, the input signal … to generate a byte stream (Lube, [0040], “an IoT edge device, which processes the raw data.  In some examples, the IoT edge computing devices publish the data to a data pipeline” where data in the published form denotes a normalized byte stream); passing, from the signal receiver, the normalized signal to a message broker to store the byte stream in a distributed manner (Lube, [0040], “Kafka can be described as a distributed streaming platform that enables messaging for streaming data records … In some examples, the ; computing, via the decision engine, a normal range for behaviors of the byte stream (Lube, [0017], “the data record is generated based on predefined rules and/or thresholds applied to the time series data” i.e. within the “threshold” is within the normal range), detecting, via an outlier detector in the decision engine, anomalies in the dataset (Lube, [0003], “determining that an anomaly is represented in the time series data”) … reporting, via a signal sender, insight signals with supporting information (Lube, [0032], “in response to generation of an event, or alert, a magnitude/importance of the event is determined.  The event severity represents this, and can be used for downstream processing” where “event severity” is supporting information)… wherein the anomalies comprise items, events, or observations that do not confirm to an expected pattern or other items (Lube, [0017], “indicating abnormal behavior of the time series data”) wherein the decision engine comprises an anomaly detection module to detect anomalies in the byte stream (Lube, [0003], “determining that an anomaly is represented in the time series data, and in response, generating an event”)  … wherein … functional transformations are implemented by … an anomaly detector (Lube, [0003], “determining that an anomaly is represented in the time series data based on the rule set”) … an insight generator (Lube, [0016], “events to be generated [can be, for example] alerts, task, requests” where events, at least “alert” events, are insights), a retainer (Lube, [0040], “In some examples, the data pipeline is provided … on one or more servers, and stores streams of data records, each data record”) and a modeling layer (Lube, [0017], “the unified events framework enables custom modeling of the time series data” & [0034], “in general, the event ingestion framework, the events data component, the events workflow management, and the event data enable event generation and management.  More generally, the 
Lube does not teach, but Bellala does teach, wherein the anomaly detection module is configured to fetch the time series (i.e. byte stream of Lube) in a batched manner using windows, thereby generating a chunked signal (Bellala, Abstract, “variable length segmentation and clustering of time series data” & Fig. 14, element 1402, “Segment the testing time series data based on partition windows of variable length”) and wherein the chunked signal is processed through a series of functional transformations via machine learning algorithms (Bellala, Fig. 2, element 214, (4) “Segment clustering” and then “Segment Scoring” constitute a series of functional transformations learned by the trained clustering model, i.e. a machine learning algorithms, see for example Fig. 12, element 1206 & Fig. 13, elements 1314 & 1318).  
It would have been obvious to one of ordinary skill in the art to obtain the time-series data of Lube, provided through a byte stream, using windows to generate a chunked/segmented signal, in the manner of Bellala, to be processed by several different functional transformations.  The motivation to do so is that the “clustering comparison problem may be solved by employing durational partitioning of the segments by their respective time lengths … this results in an improved clustering assignment result” i.e. improved anomaly detection (Bellala, [0019]). 
The Lube/Bellala combination does not teach, but Maya does teach a predictor … wherein the predictor is configured to predict a predicted time series and a predicted driver (Maya, [0053], “The estimated value calculator 131 calculates estimated values of the subsequent period following the preceding particular period on the basis of … (ii) the state values of the subsequent period … the subsequent time period is referred to as ‘estimation target where the “State Values” are a predicted driver to predict the time series from the different models) based on historical patterns (Maya, [0006], “in order to detect abnormalities in real time, prediction of future normal patterns in advance is carried out.  For example, a normal pattern at a predetermined time in the future is predicted on the basis of time series sensor data up to the present time” with Fig. 8 & [0054-0056], “learning state data” is used to learn the “state estimation models” which predict the future states) wherein the predicted driver is a time series (Maya, Fig. 7, the “State Values” identified as the predicted driver is a time series) and wherein [an] anomaly detector is configured to find and flag the anomalies to generate a flagged anomaly signal by using the predicted time series and the input signal (Maya, [0006], “When the predetermined time is reached, the time series sensor data at the predetermined time is compared with the predicted normal pattern and a prediction error, which is the difference between them, is calculated … [thus] the current anomaly can be detected.  Accordingly, abnormality can be detected in real time”).  
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the Lube/Bella combination in the manner of Maya, i.e. by predicting future time series using estimated state values/predicted driver and historical patterns, to detect anomalies in the invention of Lube/Bellala.  The motivation to do so is that it enables the system to predict in real time (Maya, [0006], “in order to detect abnormality in real time”).
The Lube/Bellala/Maya combination further does not teach, but Abe teaches, a root cause analyzer, wherein the root cause analyzer is configured to generate a numerical assessment  (Abe, title, “Consolidating Anomaly Root Causes and Alarms Using Graphical Granger Models” where “Grander Modeling” is a numerical assessment, see Figs. 1-6 & [0034-0045]) by using [a] predicted driver, the input signal, and [a] flagged anomaly signal as input (where Abstract, “root cause candidates” are predicted drivers, “the time series data” is the input signal, and  flagged anomaly signals are the “anomalies” to be explained).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the Granger causal model root cause analysis method of Abe, applied to the predicted drivers/state variables that could cause the anomaly/“root cause candidates” and the anomalies/flagged anomaly signals from Maya. The motivation to do so is that the Granger model of root cause analysis appropriate for multi-variate times series data, such as that of the Lube/Bellala/Maya combination (Abe, [0005]) and “the improved BP” algorithm of Abe “finds a global optimum” solution (Abe, [0006]) for the determination of the root causes.
While Lube teaches normalizing the input signal, the Lube/Bellala/Maya/Abe combination does not teach normalizing the input signals through density based kernels.  Huang, density based kernel).  It would have been obvious to one of ordinary skill in the art to preprocess the time series data through normalization and density based kernels, as does Huang, in the invention of Lube.  The motivation to do so is that kernel projection allows anomaly analysis on high-dimensional data (Huang, [0014], “The algorithm can effectively detect anomalous patterns … where input data dimensions can be voluminous” & [0019], “The transformed data can be projected, step 120, onto a low embedding space using multi-kernel based projection methods”).

The Lube/Bellala/Maya/Abe/Huang combination does not teach all of the recited business applications for an anomaly detection system.  
However, Anderson teaches detecting, via [a] decision engine, business area which are growing  or declining by highlighting products or business units which have an impact by comparing the product or business unit against its peers as well as its past performance (Anderson, Fig. 11, elements 1150, 1160, 1170, & 1180 & Fig. 6, “This analysis identifies several opportunities for expansion of store merchandise”) detecting, via an early warning detector in the decision engine, areas of the business that do not meet target outcomes (Anderson, column 6, lines 7-11, “predictive models can also be built to predict a wide variety of events at the enterprise-level, such as … merchant default, as well as at the store level” where a “default” denotes not meeting a target outcome); detecting changes in a business mix and generating, via a pareto alert generator in the decision engine, pareto alerts (Anderson, Fig. 6, “several opportunities for expansion of store merchandise, most notably, children’s clothing an in-store portrait studios” where the analysis provided denotes a pareto alert to the changing business mix) and identifying, via a milestone detector, milestones (Anderson, column 6, lines 7-10, “predictive models can also be built to predict a wide variety of events at the enterprise-level, such as … bankruptcy” where “bankruptcy” is a milestone).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the invention of Lube to detect business events such as that of Anderson.  The motivation to do 
The combination further does not teach, but George teaches, detecting, via a breakout detector in [a] decision engine, trend setting moments in businesses (George, [0034], “advanced pattern recognition features may be implemented in the server 10 to estimate trends and uncover business intelligence”) and generating an alert (George, [0034], “to generate Key Performance Indicator tables and graphic objects”), detecting, via a mix changes detector in the decision engine, changes in a business mix signaling underlying change in business dynamics (George, [0121], “the coaching algorithm may rank clientele change very high, thus indicating that changing the client mix will have the greatest impact on the professional’s business performance”), detecting, via a trend reversal detector in the decision engine, changes in trends on business metrics (George, [0024], “projects future performance of the business based upon recent trends within a plurality of business parameter values measured against time”).  It would have been obvious to one of ordinary skill in the art to analyze trends, as does George, with the invention of Lube.  The motivation to do so is to “uncover business intelligence” with “pattern recognition” i.e. the analyze events, as does Lube, to help increase business profits, as does George (George, [0034]).
The combination further does not teach, but Babai teaches, detecting, via a non-occurrence detector in [a] decision engine, unexpected null value in business data (Babai, [0033], “the business tool may be configured to determine completeness of a data set by determining whether there is any missing data”).  It would have been obvious to one of ordinary skill in the art to determine whether any of the data analyzed by Lube was missing, as per Babai.  The motivation to check the data quality is that “companies … need the ability to make accurate .
Response to Arguments
Applicant’s arguments submitted October 18th, 2021 have been fully considered, but are not fully persuasive.
Applicant’s arguments regarding the prior art rejections of the claims in the previous Office Action have been fully considered, but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.  Specifically, Abe is relied upon for teaching a root cause analyzer with the recited inputs, wherein the predicted drivers are the time-series of state variables of Maya/“candidate root causes” of Abe.
Conclusion
Applicant’s amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN M SMITH whose telephone number is (469)295-9104.  The examiner can normally be reached on Monday - Friday, 8:30am -5pm Central.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kakali Chaki can be reached on (571) 272-3719.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/BRIAN M SMITH/Primary Examiner, Art Unit 2122